            Case 1:19-cr-00373-PGG Document 9 Filed 05/22/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
UNITED STATES OF AMERICA                                                :
                                                                        :   Notice of Appearance and
                               -v.-                                     :   Request for Electronic
                                                                        :   Notification
                                                                        :
MICHAEL AVENATTI,                                                       :
                                                                        :   19 Cr. 373 (PGG)
                                             Defendant.                 :
                                                                        :
------------------------------------------------------------------------X



TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note his appearance in the

above-captioned cases and to add him as a Filing User to whom Notices of Electronic Filing will

be transmitted in these cases.

                                                             Respectfully submitted,

                                                             GEOFFREY S. BERMAN
                                                             United States Attorney for the
                                                             Southern District of New York

                                                             by:        /s/ Matthew Podolsky
                                                                   Matthew Podolsky
                                                                   Assistant United States Attorney
                                                                   (212) 637-1947
